Citation Nr: 0607904	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-04 269	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from June 1976 to January 
1979, from January 1979 to January 1983, and from September 
1983 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO granted 
service connection for a bilateral heel disorder.  He 
appealed for an increased rating.

2.  In an April 2005 rating decision, the RO recharacterized 
the service-connected disability as bilateral plantar 
fasciitis, and awarded a 30 percent evaluation.  

2.  On January 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his current claim on 
appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of an increased evaluation for bilateral plantar 
fasciitis, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a statement from the appellant, initially received by the 
RO on January 24, 2006, and received by the Board on January 
27, 2006, the appellant indicated that he was satisfied with 
the decision regarding his appeal and wished to withdraw his 
appeal.  This statement constitutes a written withdrawal of 
the substantive appeal with regard to this matter.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claim, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to the claim of entitlement to an evaluation in 
excess of 30 percent for bilateral plantar fasciitis is 
dismissed.



__________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


